IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                 IN RE INTEREST OF BRECKLIN V.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


               IN RE INTEREST OF BRECKLIN V., A CHILD UNDER 18 YEARS OF AGE.

                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                      JOSEPH V., APPELLANT.


                           Filed December 21, 2021.      No. A-21-480.


       Appeal from the Separate Juvenile Court of Douglas County: CHAD M. BROWN, Judge.
Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Leigh A. Ellis for appellant.
        Nathan Barnhill, Deputy Douglas County Attorney, and Traemon Anderson, Senior
Certified Law Student, for appellee.


       PIRTLE, Chief Judge, and RIEDMANN and WELCH, Judges.
       WELCH, Judge.
                                       I. INTRODUCTION
        Joseph V. appeals from the order of the Douglas County Separate Juvenile Court
terminating his parental rights. He contends that the juvenile court erred in finding statutory
grounds existed and that termination of his parental rights was in the minor child’s best interests.
For the reasons stated herein, we affirm the juvenile court’s order terminating Joseph’s parental
rights.




                                               -1-
                                   II. STATEMENT OF FACTS
                                          1. BACKGROUND
        Joseph V. and Nicole A. are the biological parents of Brecklin V., born in June 2019.
Nicole’s parental rights as to Brecklin were separately terminated by the Douglas County Separate
Juvenile Court and she is not part of this appeal. Nicole will only be mentioned as is relevant to
Joseph’s appeal.
        At the time of Brecklin’s birth, Nicole had already been involved with the Department of
Health and Human Services (DHHS) due to the neglect of her other children. The State filed an
amended petition to add allegations of neglect related to Brecklin as Nicole continued to use
substances while pregnant and failed to provide proper parental care to Brecklin. Brecklin was
born premature and remained in the hospital’s neonatal intensive care unit for 30 days. Upon
Brecklin’s release from the hospital on July 8, 2019, he was placed with Joseph. Three days later,
on July 11, Brecklin was removed from Joseph’s care because the placement violated Joseph’s
parole. In connection therewith, the State filed an ex parte motion for immediate temporary
custody of Brecklin together with a supplemental petition alleging Brecklin came within the
meaning of Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2016), because Joseph had been convicted of
first degree sexual assault of a minor, was a registered sex offender, had failed to provide
verification of participation in rehabilitative services, and posed a risk of harm to Brecklin.
Affidavits attached to the motion indicated that Joseph was on parole after being convicted of
sexual assault of a minor and was required to register as a sex offender, that Joseph had four other
children who were not in his care, and that Joseph failed to provide verification that he was
compliant with the terms of his parole and sex offender registration. After Brecklin was removed
from Joseph’s care, Brecklin was placed in foster care. Brecklin has remained in out-of-home
placement throughout the pendency of this case.
        On November 7, 2019, the State filed a second supplemental adjudication petition alleging
that Brecklin was a child within the meaning of § 43-247(3)(a) by reason of Joseph’s fault or
habits. Specifically, the adjudication petition alleged that Joseph had been convicted of first degree
sexual assault of a minor and was required to register as a sex offender; was unable to take
placement of Brecklin; had been charged with terroristic threats; had engaged in domestic violence
with Nicole; had failed to place himself in a position to parent Brecklin; had failed to provide
proper parental care, support and/or supervision for Brecklin; had failed to provide safe, stable
and/or appropriate housing for Brecklin; and that, for those reasons, Brecklin was at risk for harm.
        The following day, November 8, 2019, Joseph was arrested for an alleged assault of Nicole
in violation of the terms of his parole. As a result of the alleged assault, Joseph was charged with
terroristic threats. After Joseph allegedly attempted to prevent Nicole from testifying against him
in the terroristic threats case, he was also charged with, and convicted of, multiple counts of
tampering with a witness. Since his arrest, Joseph has remained incarcerated during the pendency
of the case with a tentative release date in 2024.
        On April 3, 2020, the juvenile court adjudicated Brecklin as a child within the meaning of
§ 43-247(3)(a) based upon Joseph’s admissions that he had been convicted of first degree sexual
assault of a minor and was required to register as a sex offender; that he was unable to take
placement of Brecklin; that he failed to provide proper parental care, support, and/or supervision


                                                -2-
for Brecklin; and that for those reasons, Brecklin was at risk for harm. The court held a partial
disposition hearing on that same date and ordered Joseph to participate in supervised visitation,
complete a psychiatric evaluation, participate in individual therapy, and have no contact with
Nicole. The court set the matter for a continued dispositional hearing in June 2020.
        Following the continued dispositional hearing, the juvenile court continued prior court
orders which granted Joseph reasonable rights of supervised video visitation, ordered him to
participate in individual therapy, ordered him to complete a psychiatric evaluation, and ordered
that Joseph have no contact with Nicole. The court also ordered Joseph to enroll in an accredited
domestic violence program, participate in relinquishment counseling, and, upon release from
incarceration, maintain safe and stable housing and a stable and legal source of income.
                                         2. TERMINATION
        In October 2020, the State filed a motion to terminate Joseph’s parental rights based upon
the following conditions: that Joseph had substantially and continuously or repeatedly neglected
Brecklin under Neb. Rev. Stat. § 43-292(2) (Reissue 2016); that reasonable efforts to preserve and
reunify the family if required had failed to correct conditions leading to adjudication under
§ 43-292(6); that Brecklin had been in out-of-home placement for 15 or more months of the most
recent 22 months under § 43-292(7); that Joseph had subjected Brecklin to aggravated
circumstances pursuant to § 43-292(9); and that termination of Joseph’s parental rights was in
Brecklin’s best interests. Regarding § 43-292(6), the State specifically alleged that Joseph failed
to comply with court orders requiring him not to have contact with Nicole, failed to complete a
psychiatric evaluation, and failed to participate in individual therapy.
        The termination hearing was held over 2 days in March and April 2021. The State called
witnesses including Kelli Garner, caseworker from January to August 2020; Kaitlyn Smith,
caseworker from August 2020 to February 2021; Brecklin’s foster parent; Laurel Hall, family
advocate coordinator; and Tara Bos, Nicole’s probation officer. Joseph testified in his own behalf
and also called Jeffrey Beran, a Nebraska parole officer, as a witness. The testimony and evidence
presented during the termination hearing generally centered on four main categories: (a)
communication between Joseph and the caseworkers, (b) Joseph’s compliance with court orders,
(c) issues with visitation, and (d) circumstances governing Brecklin’s best interests.
                                       (a) Communication
        At the termination hearing, the caseworkers both indicated that termination was in
Brecklin’s best interests due to the fact that Joseph was unable to parent or care for Brecklin’s
needs virtually, that Joseph failed to comply with court orders, that Joseph could not provide safe
and stable housing or meet Brecklin’s daily needs, and that Joseph’s incarceration and
circumstances surrounding that incarceration complicated DHHS’ ability to provide services.
While Joseph acknowledged that his incarceration complicated his rehabilitation, he asserted the
caseworkers failed to provide opportunities to complete the reunification plan because they failed
to communicate with him. The caseworkers admitted to not being in contact with Joseph directly
but indicated that Joseph’s incarceration made meeting and communicating impossible especially
with COVID-19 restrictions.




                                               -3-
        Garner, Smith, and Joseph generally agreed that their communication with Joseph was
poor. According to Joseph, during the 17 months that the case was open, he had only had one
contact with Garner and one contact with Smith. He stated that he wrote letters to Garner and
Smith but did not receive responses from either party. He also testified that he obtained Smith’s
telephone number and contacted her via phone on numerous occasions but never received a
response. Garner testified that, during her 7 months as caseworker, she only communicated with
Joseph two times outside of court hearings. Garner stated that she attempted to send a letter to
Joseph but that the letter was returned and that she did not receive a letter from Joseph. Garner
indicated that she utilized Joseph’s attorney and his mother in order to relay information to Joseph.
Smith acknowledged that she did not stay in regular contact with Joseph.
                                 (b) Compliance with Court Orders
        The juvenile court ordered Joseph to participate in visitation, participate in individual
therapy, complete a psychological and psychiatric evaluation, have no contact with Nicole, enroll
in an accredited domestic violence program, participate in relinquishment counseling, and, upon
release from incarceration, maintain safe and stable housing and a stable and legal source of
income. Both Garner and Smith generally testified that Joseph failed to complete the court-ordered
services. Joseph acknowledged that he was aware of the court orders and that his incarceration
caused some of the issues in this case, but indicated that the caseworkers failed to assist him with
the services he was ordered to complete, failed to refer or set up services for him, and that
COVID-19 restrictions at the correctional facility did not prevent referrals or services.
        Both Garner and Smith admitted that they did not complete referrals for the ordered
psychiatric evaluation initially or for individual therapy or domestic violence programming and
did not schedule any family team meetings. Garner and Smith indicated their services were
hampered by their communication issues with Joseph. Joseph stated that he voluntarily participated
in services that were available to him during his incarceration including a restorative justice class,
parenting class, and a domestic violence class. He stated that he signed himself up for these
programs without the caseworkers’ assistance. He further stated that he planned to continue
domestic violence programming and that he was currently in the process of obtaining his diploma
through the GED program. Smith acknowledged that Joseph had voluntarily participated in
services while incarcerated and demonstrated completion of a restorative justice class and a
parenting class.
        Joseph successfully completed a psychological evaluation which recommended that he also
complete a psychiatric evaluation. Garner testified that they were unable to set up the psychiatric
evaluation due to a provider being unavailable to complete the evaluation during Joseph’s
incarceration. Garner agreed that she did not complete a referral for the psychiatric evaluation
which referral was required for the service to be initiated. She testified that the correctional facility
did not respond to her inquiries about whether the correctional facility could complete the
psychiatric evaluation internally. It was not until after the petition to terminate Joseph’s parental
rights was filed that Smith completed a referral for Joseph to obtain a psychiatric evaluation which
evaluation was scheduled for a date in April 2021.
        Joseph acknowledged that he did not always comply with the no contact order regarding
Nicole, but stated that he had not had contact with her since July 2020. Joseph testified that he


                                                  -4-
hoped to be able to work things out with Nicole after his release. Joseph’s statement was refuted
by the caseworkers and Nicole’s probation officer who testified that Joseph and Nicole were
having daily contact.
                                            (c) Visitation
         The court ordered that Joseph participate in supervised visitation as arranged by DHHS.
Joseph’s caseworkers successfully initiated virtual visitation which was permitted by the
correctional facility. Joseph testified that he fully complied with the court-ordered visitation.
Joseph’s actual visitation reports were not made part of the record. Prior to his incarceration and
the virtual visitation, Joseph had in-person visits with Brecklin. The foster parent, caseworkers,
and visitation advocate acknowledged that Joseph attended all of his scheduled parenting time
sessions and did not miss or cancel any of them. Although the record indicates concerns associated
with arguments between Nicole and Joseph which took place during in-person visitation with
Brecklin, no concerns were reported during Joseph’s virtual visitations when allowed to occur.
         Joseph’s virtual visits with Brecklin continued until March 2020 when visits were
suspended due to the COVID-19 pandemic. During the 6 month period of time that COVID-19
restrictions prevented visitation, Joseph sent multiple cards or letters to Brecklin and sent Brecklin
a birthday gift. During this time, the foster parent, indicated that she and Joseph had been in more
frequent contact since she had downloaded an app which allowed them to communicate via email.
During the 2 to 3 month period, she received three emails from Joseph.
         After virtual visits resumed in September 2020, Joseph and Brecklin had one virtual visit
per week with no reports of missed, cancelled, or concerning visits. A caseworker acknowledged
that, although it was hard to keep Brecklin engaged in virtual visits, Joseph attempted to engage
with Brecklin despite Brecklin’s lack of interest and short attention span. Joseph indicated that he
attempted to engage with Brecklin during visits, requested more visits with Brecklin, and never
stopped communicating with Brecklin. According to Brecklin’s foster parent, after visits with
Joseph, Brecklin was clingy and did not run around and play like he normally did on other days.
At the time of the termination hearing, Joseph was not currently participating in visits as visitation
was not permitted due to his transfer to the work release program through the correctional facility.
Joseph was only permitted to participate in visitation if he sought approval from the facility warden
and Joseph did not testify to requesting or receiving such permission.
                                          (d) Best Interests
        The caseworkers testified that termination of Joseph’s parental rights was in Brecklin’s
best interests due to Joseph’s lack of compliance with court orders; his incarceration which
prevents him from providing for, or caring for, Brecklin; his additional convictions of tampering
with a witness since being incarcerated; his expected 2024 release date excluding the possibility
of an early release or parole; his prior conviction for first degree sexual assault of a minor and
status as a registered sex offender; the length of time since Brecklin’s removal; and Brecklin’s
need for permanency and stability.
        Although Smith acknowledged that Joseph was attempting to rehabilitate himself while
incarcerated and had exhausted his self-help remedies, she testified that Joseph was not fit to parent
Brecklin. Smith’s opinion was based upon factors including Joseph’s incarceration which


                                                -5-
prevented him from being able to physically care for Brecklin, Joseph’s failure to comply with
court orders, and the fact that Joseph could not provide safe and stable housing.
        Joseph testified that since his incarceration in October 2019, he had served time in four
different facilities and was currently serving in a work release program. According to Joseph, he
was completing the work release program’s mandatory 30-day probationary program and was
scheduled to begin working the following Thursday. Joseph also testified that a parole hearing had
been scheduled in October 2021 and, if he were to be released on parole at that time, he planned
to continue work, get his own apartment, continue work release programming, and comply with
the juvenile court orders including obtaining a psychiatric evaluation.
        Beran, a parole officer, testified that, although Joseph was eligible for parole, the parole
board ultimately determines whether parole is granted or denied. Beran explained that, in
determining whether to grant parole, the parole board generally considers additional charges, prior
parole violations, and additional circumstances, although such considerations were not dispositive.
Beran also testified that, if an inmate is paroled, the inmate is subject to certain restrictions which
are determined on a case-by-case basis. He indicated that individuals on the sex offender registry
have restrictions such as not being able to have unsupervised contact with minor children;
however, there was an approval process which a parolee can initiate to have the restrictions lifted.
Beran explained that granting of parole and the lifting of restrictions was unpredictable.
                                     3. ORDER OF TERMINATION
        In May 2021, the juvenile court entered an order, as corrected by an order nunc pro tunc,
terminating Joseph’s parental rights on the basis that there was clear and convincing evidence that
Brecklin was a minor child within the meaning of § 43-292(2), (6), (7), and (9) and that termination
of Joseph’s parental rights was in Brecklin’s best interests. Joseph appeals the order terminating
his parental rights.
                                 III. ASSIGNMENTS OF ERROR
        Joseph contends that the juvenile court erred in terminating his parental rights because the
State failed to prove, by clear and convincing evidence, that Brecklin was a minor child within the
meaning of § 43-292(2), (6), (7), and (9) and that termination was in Brecklin’s best interests.
                                  IV. STANDARD OF REVIEW
        An appellate court reviews juvenile cases de novo on the record and reaches its conclusions
independently of the juvenile court’s findings. In re Interest of LeVanta S., 295 Neb. 151, 887
N.W.2d 502 (2016). When the evidence is in conflict, however, an appellate court may give weight
to the fact that the juvenile court observed the witnesses and accepted one version of facts over
another. Id.
                                           V. ANALYSIS
                                      1. STATUTORY GROUNDS
       Joseph first assigns that the juvenile court erred when it terminated his parental rights
pursuant to § 43-292 (2), (6), (7), and (9). Although Joseph argues that the court erred in finding




                                                 -6-
grounds for termination under § 43-292(2), (6), and (9), he fails to argue that the court erred in
finding grounds for termination under § 43-292(7).
        For a juvenile court to terminate parental rights under § 43-292, it must find that one or
more of the statutory grounds listed in this section have been satisfied and that such termination is
in the child’s best interests. In re Interest of Becka P. et al., 27 Neb. App. 489, 933 N.W.2d 873
(2019). The State must prove these facts by clear and convincing evidence. Id.
        We begin our analysis with § 43-292(7) which grants termination of parental rights when
“[t]he juvenile has been in an out-of-home placement for fifteen or more months of the most recent
twenty-two months.” This subsection operates mechanically and, unlike the other subsections of
the statute, does not require the State to adduce evidence of any specific fault on the part of a
parent. In re Interest of Kenna S., 17 Neb. App. 544, 766 N.W.2d 424 (2009). In a case of
termination of parental rights based on § 43-292(7), the protection afforded the rights of the parent
comes in the best interests step of the analysis. In re Interest of Kenna S., supra. As stated above,
Joseph provides no argument that the juvenile court erred in finding there were grounds to
terminate under the statutory subsection.
        In this case, Brecklin was removed from Joseph’s home on July 11, 2019, and did not return
to Joseph’s care throughout the duration of the case. At the time of the October 19, 2020, filing of
the petition to terminate Joseph’s parental rights, Brecklin had been in out-of-home placement for
15 months. At the time of the first day of the termination hearing in March 2021, Brecklin had
been in out-of-home placement for 20 months.
        Because we find that there was clear and convincing evidence that Brecklin remained in
out-of-home care for 15 or more months out of the most recent 22 months, we need not consider
whether termination was proper based on the remaining statutory grounds. If an appellate court
determines that the lower court correctly found that termination of parental rights is appropriate
under one of the statutory grounds set forth in § 43-292, the appellate court need not further address
the sufficiency of the evidence to support termination under any other statutory ground. In re
Interest of Becka P. et al., supra.
                                           2. BEST INTERESTS
         Joseph next contends that the juvenile court erred in determining that termination of his
parental rights was in Brecklin’s best interests. Specifically, Joseph contends that the State’s
evidence focused on Joseph’s convictions and current incarceration as opposed to Brecklin’s
well-being, Joseph’s continued improvement, or the relationship between Joseph and Brecklin.
         In addition to providing a statutory ground, the State must show that termination of parental
rights is in the best interests of the child. In re Interest of Jahon S., 291 Neb. 97, 864 N.W.2d 228
(2015); In re Interest of Becka P. et al., 27 Neb. App. 489, 933 N.W.2d 873 (2019). A parent’s
right to raise his or her child is constitutionally protected; so before a court may terminate parental
rights, the State must show that the parent is unfit. In re Interest of Jahon S., supra. There is a
rebuttable presumption that the best interests of the child are served by having a relationship with
his or her parent. Id. Based on the idea that fit parents act in the best interests of their children, this
presumption is overcome only when the State has proved that the parent is unfit. Id. In the context
of the constitutionally protected relationship between a parent and a child, parental unfitness means
a personal deficiency or incapacity which has prevented, or will probably prevent, performance of


                                                   -7-
a reasonable parental obligation in child rearing and which caused, or probably will result in,
detriment to the child’s well-being. Id.
         The best interest analysis and the parental fitness analysis are fact-intensive inquiries. Id.
And while both are separate inquiries, each examines essentially the same underlying facts. Id. In
proceedings to terminate parental rights, the law does not require perfection of a parent; instead,
courts should look for the parent’s continued improvement in parenting skills and a beneficial
relationship between parent and child. In re Interest of Joseph S. et al., 291 Neb. 953, 870 N.W.2d
141 (2015).
         In cases where termination of parental rights is based on § 43-292(7), the Supreme Court
has held that appellate courts must be particularly diligent in their de novo review of whether
termination of parental rights is, in fact, in the child’s best interests. In re Interest of Aaron D., 269
Neb. 249, 691 N.W.2d 164 (2005). In such a situation, because the statutory ground for termination
does not require proof of such matters as abandonment, neglect, unfitness, or abuse--as the other
statutory grounds require--proof that termination of parental rights is in a child’s best interests
requires clear and convincing evidence of circumstances as compelling and pertinent to a child’s
best interests as those enumerated in the other subsections of § 43-292. Id.
         Here, Joseph has been convicted of first degree sexual assault of a minor and is required to
register as a sex offender. Joseph was on parole for this offense at the time this case began in July
2019. Joseph’s status as a parolee and as a convicted sex offender interfered with his ability to care
for Brecklin as was evidenced by the removal of Brecklin from Joseph’s care due to his parolee
status. Then, in November, Joseph was arrested and charged with, and convicted of, terroristic
threats against Nicole. After his arrest, Joseph attempted to prevent Nicole from testifying against
him and was subsequently charged with, and convicted of, numerous counts of tampering with a
witness.
         Although incarceration alone cannot be the sole basis for terminating parental rights, it is
a factor to be considered. In re Interest of Jahon S., 291 Neb. 97, 864 N.W.2d 228 (2015). Further,
although incarceration itself may be involuntary as far as a parent is concerned, the criminal
conduct causing the incarceration is voluntary. Id. Thus, in a case involving termination of parental
rights, it is proper to consider a parent’s inability to perform his or her parental obligations because
of incarceration. Id.
         In this case, Joseph’s criminal conduct resulted in his incarceration during the majority of
this case and he is not expected to be released until 2024 unless he is granted early release or
parole. Because of Joseph’s criminal history which resulted in his incarceration, which period of
incarceration was extended by additional criminal acts occurring after Brecklin was first removed,
Brecklin remained in extended out-of-home placement.
         The record also depicts a history of domestic violence between Joseph and Nicole.
Domestic violence or the continuance of a relationship involving domestic violence is a
consideration for termination of parental rights. See In re Interest of Michael B. et al., 8 Neb. App.
411, 594 N.W.2d 674 (1999), affirmed 258 Neb. 545, 604 N.W.2d 405 (2000) (continued
relationship of parent with abusive partner has been used to uphold termination of parental rights
under § 43-292(2)).
         Because of Joseph’s history of domestic violence with Nicole, which included a threat to
Nicole at knifepoint if she would leave him, the juvenile court and the criminal court entered


                                                  -8-
no-contact orders between Joseph and Nicole. Notwithstanding this history, Joseph defiantly
disregarded both courts’ orders as the caseworkers and parole officers testified that Joseph
continued with daily contact with Nicole, the same person that he threatened at knifepoint and with
whom he attempted to tamper in connection with the criminal charge stemming from that incident.
         The record also indicated that, in October 2019, Nicole’s daughter alleged that Joseph
inappropriately touched her and other children. The allegation arose from an incident which
occurred when Joseph spent the night with Nicole when Nicole was having unsupervised visitation
with her children. The abuse of any child by an adult--regardless of whether it is the adult’s own
child or the child of another--calls that adult’s ability to parent into serious question. In the Interest
of Ryder J., 283 Neb. 318, 809 N.W.2d 255 (2012). When coupled with the fact that Joseph had
been previously convicted of first degree sexual assault of a minor, was a registered sex offender,
and was convicted of terroristic threats in connection with his threat to Nicole, followed by his
conviction for tampering with her, we find that the court did not err in finding that there was clear
and convincing evidence that Joseph was unfit to parent Brecklin and that termination of Joseph’s
parental rights was in Brecklin’s best interests. In short, we find it clear on this record that it is not
in Brecklin’s best interests to force Brecklin into a relationship with a man who has demonstrated
extremely dangerous behavior and continues to make choices that result in incarceration which
further prevent him from being available in Brecklin’s life. See Wayne G. v. Jacqueline W., 21
Neb. App. 551, 842 N.W.2d 125 (2013).
         The gravamen of Joseph’s argument was that notwithstanding his conduct, he made efforts
to visit Brecklin while in prison and that he was not provided with services while in the correctional
facility that were designed to rehabilitate him. Although we acknowledge that Joseph participated
in visitation with Brecklin, completed some voluntary programs while incarcerated, and continued
to remain engaged in some components of the court ordered process, we find more compelling
Joseph’s conduct governing matters which were completely within his control during the pendency
of the entire case.
         For instance, following Brecklin’s removal from Nicole and placement with Joseph,
Brecklin was first removed from Joseph due to his former conviction of sexual assault of a minor.
That removal was subsequently extended due to his subsequent terroristic threat upon Nicole. That
voluntary act resulted in his incarceration which, of course, hindered his ability to act as a parent
to his child. That term of incarceration was then further enhanced by Joseph’s attempts to interfere
with Nicole which increased the duration of his incarceration and the length of time it would take
to act as a parent to his child. And although Joseph advances the argument that he attempted to
facilitate the court’s orders by voluntarily pursuing some rehabilitative services and visits with his
child, his arguments suggesting a desire to comply with court orders and to rehabilitate are
impeached by his conduct with Nicole in clear defiance of the court’s order to avoid contact with
Nicole for the entire duration of the court’s order.
         Although Joseph took certain steps that would suggest of a desire to reunite with Brecklin,
the evidence adduced by the State in this case clearly and convincingly establishes that Joseph is
unfit to care for Brecklin, that Joseph has failed to place himself in a position to be able to care for
Brecklin, that Joseph continues to pose a danger to Brecklin and his safety, and there is insufficient
evidence that would lead this court to conclude Joseph would alleviate our concerns for Brecklin’s
safety in the foreseeable future. Joseph’s actions have adversely impacted Brecklin as Joseph has


                                                  -9-
been physically absent for nearly the entirety of Brecklin’s young life. Brecklin has been in
out-of-home placement since he was 6 weeks old and deserves permanency. Children cannot, and
should not, be suspended in foster care or be made to await uncertain parental maturity. In re
Interest of Angelina G. et al., 20 Neb. App. 646, 830 N.W.2d 512 (2013). Accordingly, we find
that there was clear and convincing evidence to establish that Joseph is unfit and that terminating
his parental rights is in Brecklin’s best interests.
                                       VI. CONCLUSION
       Based upon our de novo review of the record, we find that there was sufficient evidence to
support the termination of Joseph’s parental rights. Accordingly, the order of termination is
affirmed.
                                                                                      AFFIRMED.




                                              - 10 -